Steele Hays, Justice. Phillip Carl Wright appeals from his conviction of possession of cocaine with intent to deliver, resulting in a sentence of life imprisonment. He advances two assignments of error: one, that a motion to suppress evidence should have been granted and, two, testimony of the arresting officers should not have been admitted. We reject the arguments and affirm the judgment. At about 9:30 p.m. on May 4, 1988, Officer Kelly Martin observed appellant driving east on Interstate 630 in Little Rock at a high rate of speed. The officer turned on his blue lights and appellant pulled over and got out of his vehicle. Moments later another police vehicle driven by Officer Kenneth Temple stopped, responding to Officer Martin’s call for assistance. Appellant got back into his vehicle and Officer Martin called to him repeatedly to get out of his car. After approximately fifteen or twenty seconds appellant emerged but with his back to the officers and with his hands concealed. It appeared to the officers that he was placing something inside the front waistband of his pants as he turned toward them. Officer Martin drew his pistol, ordered appellant to put his hands against the vehicle, and proceeded to search him, removing from his pants a packet enclosed in aluminum foil which proved to be a solid mass of rock cocaine. Appellant contends the mere fact that a person is validly arrested does not mean that he may be subject to any search which the arresting officer feels is necessary, citing Tinetti v. Whittloe, 479 F. Supp. 486, aff'd, 620 F.2d 160 (7th Cir. 1980). We take no exception to that expression of the law, other than to note the search in Tinetti consisted of a custodial strip search of a female traffic violator, where there was no evidence to suggest she was concealing weapons or contraband. We see little comparison between Tinetti and the case at bar.  Appellant also submits that the officers used the speeding factor as a pretext for stopping the appellant so that they could conduct a search for contraband, citing Richardson v. State, 288 Ark. 407, 706 S.W.2d 363 (1986). But here, too, we find material differences in the facts. There were circumstances in Richardson which arguably supported the conclusion that the arrest for public intoxication was merely a guise to gain evidence in connection with a homicide of which Richardson was suspected. But here the proof is unchallenged that appellant was driving 75 miles an hour in a 55 mile an hour zone, which provided ample basis for his being stopped. Nor is there any evidence that the police had a dual purpose in mind in stopping appellant. See Hines v. State, 289 Ark. 50, 709 S.W.2d 65 (1986). Appellant maintains there were no specific and articulable facts giving Officer Martin cause to fear for his safety, and thus no basis for conducting a protective Terry search. Officer Martin could have lawfully arrested the appellant for speeding. Had he done so it would have been proper for him to perform a thorough search incidental to a lawful arrest. Presumably Officer Martin intended only to issue a citation for the traffic offense, but when appellant’s behavior raised safety concerns, a protective search was in order. The officer testified that he became fearful for his safety when the appellant first emerged from his car, reentered the car and then failed to respond to directions to get out. Additionally, when he did get out, appellant kept his hands out of sight as he proceeded to conceal something on his person before turning around.  Officer Martin conducted a pat-down search of the appellant, and only after feeling an unidentifiable hard object in the appellant’s waistband was there an incursion into the appellant’s clothing. The officer removed a ball of aluminum foil and testified that he opened the aluminum ball because there are weapons small enough to be concealed by this object, although he believed that the foil probably contained contraband. The basis for the officer’s search was one of safety, and not of searching for drugs. In Johnson v. State, 21 Ark. App. 211, 730 S.W.2d 517 (1987), the police officer received a tip from an informant that Donnell Johnson possessed and was selling drugs. Officer Timmons testified that he proceeded to location and frisked Johnson to check for a weapon and to see if Johnson had drugs on him. Here, the officer inadvertently discovered the contraband while conducting a lawful Terry search. Just as a full search incident to a lawful arrest requires no added justification, a limited search incident to a lawful stop must at times be performed expeditiously. Terry v. Ohio, 392 U.S. 1 (1968) (Justice Harlan concurring).  In determining the lawfulness of a search of this kind, two considerations arise: (i) whether the officer is properly in the presence of the party “frisked” so as to be endangered if that person is armed; and (ii) whether the officer has a sufficient degree of suspicion that the party frisked is armed and dangerous. LaFave & Israel, Criminal Procedure § 3.8 (1984). In this case, unlike Terry v. Ohio, supra, there is no question about the propriety of the initial restrictions on the appellant’s freedom of movement. The appellant was observed flagrantly violating a traffic ordinance. As for the second consideration, the officer pointed to specific facts available to him at the moment of the search which would warrant a person of reasonable caution to search for weapons.  As to the evidentiary use of the cocaine, we held in Webb v. State, 269 Ark. 415, 601 S.W.2d 848 (1980), that evidence discovered as the fruit of a reasonable and lawful pat-down search is properly admissible. Likewise, the Supreme Court has failed to adopt a special exclusionary rule for frisk situations to the effect that only weapons are admissible. LaFave & Israel, Criminal Procedure § 3.8 (1984). In fact, that court has expanded the legitimate scope of a Terry search to include the interior of an automobile and noted that “if the officer should, as here, discover contraband other than weapons, he clearly cannot be required to ignore the contraband, and the Fourth Amendment does not require its suppression in such circumstances.” Michigan v. Long, 463 U.S. 1032(1983). The trial court properly admitted the cocaine.  The appellant also contends that the police reports of Officers Martin and Temple were diametrically opposite to their trial testimony and thus should not have been accepted by the court. Officer Martin wrote in his report the appellant placed a ball of aluminum foil down the front of his pants, yet at trial Officer Martin testified the appellant placed an unknown object in his pants. When asked about this discrepancy, Martin explained that he wrote the police report after he had searched and arrested the appellant and knew the nature of the object. Similar inconsistencies concerned what the officers included or failed to include in their police reports. But these were not matters of consequence and substantively the reports and the testimony of the officers were consistent. Minor discrepancies, conflicts and inconsistencies are for the jury to assess in weighing the testimony. Hurvey v. State, 298 Ark. 289, 766 S.W.2d 926 (1989). AFFIRMED. Purtle, J., and Glaze, J., dissent.